Title: From George Washington to Henry Laurens, 24 March 1778
From: Washington, George
To: Laurens, Henry



Sir,
Valley-forge Mar. 24th 1778.

Herewith I do myself the honor to inclose copies of a Letter from an Officer of Militia at Elizabeth Town to me, & an extract of a Letter from one of Mr Boudinots deputies, at Boston, to him; both tending to induce a belief, that the enemy have some enterprize in contemplation—what this is, time must discover—I have, this whole winter, been clearly of opinion, that Genl Howe’s movements would be very early this Spring to take advantage of the weak state of our Army, or late, if he expected considerable reinforcements from England & meant to avail himself of his full strength.
If the first takes place, as appearances indicate, it may I think be considered as a proof of one or both of these two things—that he is either well informed (he cannot indeed be otherwise) of the situation & more than probably the strength of our Army, or that he expects no considerable reinforcements this year from Europe. In either case it is our indispensable duty to reinforce & arrange our Army, as speedily as possible, that we may in the first Instance be prepared for defence. In the second take advantage of any favourable circumstance, which may happen, to injure the enemy.
Whatever may be the designs of Congress with respect to the establishment of the Army, I know not but do most earnestly & devoutly recommend a speedy adoption of them, and the appointment of Officers, as our present situation at this advanced Season is truely alarming, and to me highly distressing, as I am convinced that we shall be plunged into the campaign before our arrangements are made and the Army properly organized—The numberless disadvantages resulting from

the late appointment of Genl Officers last year, make me look forward with infinite anxiety this; for after all the wisdem that Congress or their Comee can use in the choice of Officers, many will be disgusted—resignations of some & perhaps non-acceptance of others follow—Before matters then can be brought to a proper tone much time will be lost and a great deal of trouble & vexation encountered—to overcome which, is not the work of a day, and till they are overcome confusion, disorder, & loss must prevail; in the meanwhile order, regularity, & discipline, which require the vigilance of every officer to establish & must flow from the General Officers in every Army is neglected, or not entered upon in time to effect. thus it happened last year & Brigades & Divisions became vacant to the great injury of the Service.
As it is not improper for Congress to have some idea of the present temper of the Army it may not be amiss to remark in this place that since the Month of August last between two & three hundred Officers have resigned their Commissions and many others with difficulty disswaded from it—In the Virginia line only, not less than Six Colonels as good as any in the Service have left it lately, and more I am told are in the humour to do so.
Highly advantageous also would it be if the Recruits & draughts from No. Carolina & Virginia were not suffered to Halt on their way to Camp (under pretence of getting equip’d) but sent forward & incorporated into the different Regiments of their respective states, as soon as it could be done—Out of the number of Men said to be draughted in Virginia last fall & others from No. Carolina very few have joined the Army, but owing to desertion and other causes have dwindled to nothing, this will always be the case with new recruits (especially those who are unwillingly drawn forth) if much time is spent in getting them to their Regiments under the care of proper Officers—this shews the necessity, if the Season, & other powerful reasons did not loudly call for i⟨t,⟩ of hastening them to the Army.
My sollicitude for the pres⟨er⟩vation of the communication of the No. R⟨iver⟩ gives me very uneasy sensations on ⟨ac⟩count of our Posts there, and will exc⟨use⟩ my again asking if the Troops to the nor⟨th⟩ward except such as are necessary for the defence of Fort Schuyler can be so advantageously employed as at the Works on that River. A respectable force at those Posts would awe New Yo⟨rk⟩ & divide Gen. Howes force—or expose the City. To depend too much upon Militia, is in my opinion putting everything to ha⟨zard.⟩
If I should appear uncommonly anxious, respecting the severa⟨l⟩ matters contained in this Letter by repeating them Congress will do me ⟨the⟩ justice I hope to believe, that I am ac⟨tu⟩ated by no views but such

as are pro⟨mp⟩ted by circumstances, & the advanced Se⟨ason.⟩ With the greatest re⟨spect⟩ I have the honor ⟨to⟩ be Sir Yr Most Hble Sert

Go: Washington


P.S. Your Letter of the 21st Instt is just come to hand containing sevl Resolves of Congress.

